Citation Nr: 0507194	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected degenerative disc disease and 
lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1995 to April 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

The veteran's January 2005 personal hearing transcript 
indicates she testified that, within the previous few months, 
her back disability had worsened.  Specifically, she stated 
that she currently had radiating pain down her legs, more on 
the right than the left, with numbness in her feet and legs.  
The record reflects that her last VA examination was provided 
in January 2004, and contained no indication of these 
symptoms.  While the veteran's most recent VA examination is 
only just over one year old, she has indicated, under oath, 
that since that examination her disability has worsened.

As the U.S. Court of Appeals for Veterans Claims has held, in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the present 
level of disability is of primary importance in establishing 
the proper disability evaluation.  Therefore, a remand is 
necessary to afford the veteran an additional VA examination 
to fully evaluate her current level of disability.

In view of the foregoing, the matter on appeal is REMANDED 
for the following action:

1.  The RO should schedule the veteran for 
appropriate examinations (e.g., orthopedic and 
neurologic) to determine the current severity of 
her service-connected degenerative disc disease and 
lumbosacral strain.  All indicated tests and 
studies should be performed and all objective 
findings of chronic disability should be reported 
in detail.  A detailed medical history relevant to 
the back disability at issue should be obtained.  
All manifestations of current back disability 
should be described in detail, including any 
orthopedic and neurologic residuals found to result 
from the service-connected degenerative disc 
disease.

a.  The examiner(s) should identify the 
limitation of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view of 
the veteran working or seeking work, with a 
full description of the effects of disability 
upon her ordinary activity.

b.  An opinion should be provided regarding 
whether pain due to the service-connected back 
disability significantly limits functional 
ability during flare-ups or with extended use, 
beyond the degree of limitation shown on the 
clinical examination.

c.  It should be noted whether the clinical 
evidence is consistent with the severity of the 
pain and other symptoms reported by the 
veteran.

d.  The examiner(s) also should indicate 
whether the affected joints exhibit weakened 
movement, excess, fatigability, or 
incoordination that could be attributed to the 
service-connected back disability.

e.  If, and only if, intervertebral disc 
syndrome is found to be present, the examiner 
should discuss the frequency and severity of 
any recurring intervertebral disc syndrome 
attacks, if found to be present, as well as the 
nature and extent of intermittent relief.  In 
discussing the severity of any such attacks, 
the examiner should illuminate on the presence 
or absence of the following symptomatology:  
persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, and 
demonstrable muscle spasm; absent ankle jerk; 
or other neurological findings appropriate to 
the site of the diseased disc.

f.  The examiner(s) is (are) also specifically 
asked to provide a discussion of the frequency 
of any incapacitating episodes of 
intervertebral disc syndrome (e.g., periods of 
acute signs and symptoms due to intervertebral 
disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician) in 
the past 12 months. 

g.  Further, the examiner(s) should discuss the 
presence, or absence, of any ankylosis of the 
veteran's thoracolumbar spine or of her entire 
spine. 

h.  A rationale should be provided for all 
opinions expressed.  The claims folder, 
including a copy of this remand, should be made 
available to the examiner(s) for review in 
conjunction with the examination, and the 
examination report(s) should indicate whether 
the veteran's medical records were reviewed.


2.  Thereafter, the RO should readjudicate the 
issue of entitlement to a rating in excess of 40 
percent for degenerative disc disease and 
lumbosacral strain.  If the benefits sought on 
appeal remain denied, the veteran should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal since the February 2004 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



